DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because Figs. 1-2 depict an object (as shown in annotated Fig. 1 below) between the microwave protective device 18 and the sensing piece 19.  It is unclear whether this object is intended to show a connection with the freezer controller 43, which uses the same icon in the figure, or a different controller, or something else entirely.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    636
    600
    media_image1.png
    Greyscale

Annotated Figure 1
Specification
The disclosure is objected to because of the following informalities: Line 6, page 11 should recite "sealing .  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 10-12 on page 14 is a repetition of lines 7-9 on page 14. It is suggested to delete the second repetition on lines 7-9.
Claim 1, line 14 on page 14 recites “which the microwave generated”.  It is suggested to recite “wherein” or “where” instead of “which” to address grammatical issues.
Claim 1, lines 2 and 8 on page 16 should replace the semicolons with commas as the claim language following the semicolons appears to be continuation of the claim language preceding the semicolons.
Claim 1, line 16 on page 16 it is suggested to recite “wherein another end” to address grammatical issues 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the sensing piece adjusts and controls the microwave intensity of the microwave generators as recited in claim 1, lines 1-4 on page 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "temperature in the vacuum extraction tank" on line 2 of page 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "temperature in the tank-body" on page 16, line 20-page 17, line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "temperature of the water liquid" on page 17, lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 20-21 recite “a sensing piece extending into the tank-body”. Claim 1, line 19 on page 15 also recites “a sensing piece”. It is unclear whether these “sensing piece[s]” are the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Luo (TW-M565599-U).
In regards to claim 1, Luo describes a microwave extraction system (Luo, Abstract), which comprises a sealed microwave box (Luo, closed/sealed microwave oven/box 10), a stirrer (Luo, stirrer/mixer 20), a vacuum extraction tank (Luo, vacuum extraction tank 30), a vacuum machine (Luo, vacuum machine 33), and an ice-water circulation unit (Luo, ice water circulation unit 40);  
5wherein the sealed microwave box is a tank-body for accommodating the vacuum extraction tank and the stirrer (Luo, claim 1); 
wherein at least two sets of notches are recessedly set on the side walls of the tank-body, and the side walls of the notches are set with waterproof wave-transmittable plates (Luo, Id.);  
10wherein at least two sets of notches are recessedly set on the side walls of the tank-body, and the side walls of the notches are set with waterproof wave-transmittable plates (Luo, Id.); 
wherein the two sets of notches are set with microwave generators, which the microwave generated by the microwave 15generators can penetrate into the tank-body through the waterproof wave-transmittable plates (Luo, Id.); 
wherein the notches are set with protective plates facing the outer sides of the microwave generators, and the protective plates can prevent and block the microwave generated by the microwave generators from leaking out (Luo, Id.);  
wherein the tank-body is set with a sealing cap which is pivotally set with sealing drivers, and the sealing cap can be tightly covered on the tank-body and a sealed space is formed in the tank-body by the driving and controlling of the sealing drivers (Luo, Id.);  
5wherein the stirrer is set on the bottom side of the sealed microwave box and comprises a rotary motor pivotally connected with a magnetic plate, and the magnetic plate can be rotated by the driving of the rotary motor (Luo, Id.); 
wherein the vacuum extraction tank is set in the sealed 10microwave box for providing the object to be extracted to be placed in, and the vacuum extraction tank can also provide the microwave to penetrate (Luo, Id.); 
wherein a stirring plate is set in the vacuum extraction tank, and the stirring plate corresponds to the magnetic plate of the stirrer;  15when the magnetic plate rotates, the stirring plate can rotate synchronously to stir the object to be extracted (Luo, Id.); 
wherein the microwave generators are pivotally connected with a microwave protective device, and the microwave protective device is connected with a sensing piece (Luo, Id.);  
wherein the sensing piece extends into the vacuum extraction tank for sensing the temperature in the vacuum extraction tank; thereby adjusting and controlling the microwave intensity of the microwave generators (Luo, Id.);  
5wherein the vacuum extraction tank is set with an extraction sealing cap for closing and sealing the vacuum extraction tank, which a vacuum machine and a vacuum pump are set on the sealing cap; therefore a vacuum state can be formed in the vacuum extraction tank to perform the function of concentration under 10reduced pressure (Luo, Id.); 
wherein the ice-water circulation unit comprises an ice-water cycle machine pivotally connected with a pipeline (Luo, Id.); 
wherein the pipeline is pivotally connected with a freezer controller for making the water liquid transported from the ice-water 15cycle machine to form ice water in the pipeline (Luo, Id.); 
wherein other end of the pipeline is connected with the tank body of the sealed microwave box, so that the ice water can be transported into the tank-body (Luo, Id.); 
wherein the pipeline is pivotally connected with a sensing 20 piece extending into the tank-body for sensing the temperature in 17 the tank-body to adjust and control the temperature of the water liquid transported into the tank-body (Luo, Id.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763